DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/04/2020 is acknowledged.  The Examiner notes claims 20-24 have been canceled by the Applicant.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2020, 10/29/2021, 2/01/2022, 4/20/2022. 6/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 19 recite in part “An antenna assembly comprising: a plurality of layers defining an antenna assembly”.  It is unclear is the plurality of layers is defining the previously cited antenna assembly or is defining another antenna assembly.  The claim also appears to be defining itself with itself.  Finally, there is a lack of antecedent basis to the second recitation of “an antenna assembly”. Dependent claims do not clarify and are likewise rejected.  Clarification is required.

Claim 3 recites the limitation " the patch antenna assembly ".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “an antenna assembly”.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 102(a)(1) & 35 U.S.C. 102(a)(2) as being anticipated by Puzella et al., (US 2015/0015453), hereinafter Puzella.

 	Regarding claim 1 Puzella as best understood discloses an antenna assembly (Fig. 1C, at 12b) comprising: a plurality of layers (e.g., Fig. 1C, at 80; paragraph 0143 – the Examiner notes there are more layers shown at Fig. 1C, at 22, 36, 60, and 70) defining an antenna assembly (e.g., Fig. 1C, at 12b) including a plurality of PCB layers (e.g., Fig. 1C, at 22, 36, 60, 70, and 80; paragraph 0143) and a plurality of non-PCB layers (e.g., Fig. 1C, at 22, 36, 60, 70, and 80; paragraph 0143), the antenna assembly having a top surface (Fig. 1C, at 24a) and a bottom surface (Fig. 1C, at 88); and adhesive coupling (e.g., paragraph 0143 “bonding adhesive layer are not shown as part of PCBs 130, 132 but are shown with PCBs 38 and 40 in the UMLB 36”; see generally paragraph 0168) between the PCB layers and the non-PCB layers.


    PNG
    media_image1.png
    927
    742
    media_image1.png
    Greyscale


 	Regarding claim 2 Puzella as best understood further discloses the antenna assembly of claim 1, wherein the adhesive coupling comprises an epoxy (e.g., paragraph 0145; “thermally conductive epoxy”).

 	Regarding claim 3 Puzella as best understood further discloses the antenna assembly of claim 1, wherein each of the plurality of layers defining the patch antenna assembly are substantially planar and are oriented parallel to one another in a stack assembly (Fig. 1C, the entire assembly is substantially planar and are oriented parallel to one another in a stack assembly).

 	Regarding claim 4 Puzella as best understood further discloses the antenna assembly of claim 1, wherein the plurality of layers are coupled together via pressure applied by a press (e.g., paragraph 0232 “laminating comprises heating the circuit boards to a predetermine temperature and applying a predetermined amount of pressure to the circuit boards for a predetermined amount of time”).

 	Regarding claim 5 Puzella as best understood further discloses the antenna assembly of claim 1, wherein the adhesive is cured by heat or UV treatment (e.g., paragraph 0232).

 	Regarding claim 7 Puzella as best understood further discloses the antenna assembly of claim 1, wherein the adhesive coupling is in a predetermined pattern between two adjacent layers in the plurality of layers (e.g., Fig 1C, at 38, 40, 130, and 132; paragraph 0143).

 	Regarding claim 8 Puzella as best understood further discloses the antenna assembly of claim 1, wherein the adhesive coupling is in a predetermined pattern to provide intercell venting (e.g., paragraph 0025-0026 “air cooled”).

 	Regarding claim 9 Puzella as best understood further discloses the antenna assembly of claim 1, wherein the plurality of layers includes a radome (Fig. 1C, at 22a; paragraph 0112 “act as a radome”).

 	Regarding claim 10 Puzella as best understood further discloses the antenna assembly of claim 9, wherein the plurality of layers include a radome spacer (Fig, 1C, at 26), the radome being coupled to the radome spacer by the adhesive coupling (e.g., paragraph 0168).

 	Regarding claim 11 Puzella as best understood further discloses the antenna assembly of claim 10, wherein the radome spacer comprises a frame structure (Fig. 1C, at 26; paragraph 0120 “egg grate substrate”) including a plurality of cell walls (Fig. 1C, at 26a and 26b)  having a first end and a second end and defining a plurality of apertures (Fig. 1C, at 26), wherein the adhesive coupling is a pattern aligned with the first and second ends of the plurality of cell walls (e.g., Fig 1C, at 38, 40, 130, and 132; paragraph 0143).

 	Regarding claim 12 Puzella as best understood further discloses the antenna assembly of claim 1, wherein the plurality of PCB layers includes an upper patch antenna layer (Fig. 1C, at 15a) and a lower patch antenna layer (Fig. 1C, at 15b), each layer having a plurality of antenna patch elements (e.g., paragraph 0132), wherein the adhesive coupling is in a pattern around the antenna elements (e.g., Fig 1C, at 38, 40, 130, and 132; paragraph 0143).

 	Regarding claim 13 Puzella as best understood further discloses the antenna assembly of claim 12, wherein the plurality of layers include an antenna spacer (Fig. 1C, at 26), the antenna spacer being coupled to the upper and lower patch antenna layers by the adhesive coupling (e.g., Fig 1C, at 38, 40, 130, and 132; paragraph 0143).

 	Regarding claim 14 Puzella as best understood further discloses the antenna assembly of claim 13, wherein the antenna spacer comprises a frame structure (Fig. 1C, at 26) including a plurality of cell walls (Fig. 1C, at 26a and 26b) having a first end and a second end and defining a plurality of apertures (e.g., paragraph 0120 “egg crate substrate”), wherein the adhesive coupling is in a pattern aligned with the first and second ends of the plurality of cell walls (e.g., Fig 1C, at 38, 40, 130, and 132; paragraph 0143).

 	Regarding claim 15 Puzella as best understood further discloses the antenna assembly of claim 1, wherein the plurality of non-PCB layers includes a dielectric spacer (Fig. 1C, at 30), the dielectric spacer coupled to the undersurface of the lower patch antenna by the adhesive coupling (e.g., Fig 1C, at 38, 40, 130, and 132; paragraph 0143).

  	Regarding claim 16 Puzella as best understood further discloses the antenna assembly of claim 1, the antenna assembly further comprising a PCB assembly (e.g., Fig 1C, at 38, 40, 130, and 132; paragraph 0143), the PCB assembly coupled to the dielectric spacer by the adhesive coupling (e.g., Fig 1C, at 38, 40, 130, and 132; paragraph 0143).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Puzella in view of Liu et al., (US 2020/0137888), hereinafter Liu.

 	Regarding claim 6 Puzella as best understood does not explicitly disclose the antenna assembly of claim 1, wherein at least one of the plurality of non-PCB layers comprises a plastic selected from the group consisting of polyethylene (PE), linear low density polyethylene (LLDPE), high density polyethylene (HDPE), medium density polyethylene (HDPE), ultra-high molecular weight polyethylene (UHMWPE), polypropylene (PP), polyethylene terephthalate (PET), and polyvinyl chlorine (PVC).
 	Liu discloses the antenna assembly of claim 1, wherein at least one of the plurality of non-PCB layers comprises a plastic selected from the group consisting of polyethylene (PE), linear low density polyethylene (LLDPE), high density polyethylene (HDPE), medium density polyethylene (HDPE), ultra-high molecular weight polyethylene (UHMWPE), polypropylene (PP), polyethylene terephthalate (PET) (paragraph 0023), and polyvinyl chlorine (PVC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Puzella in accordance with the teaching of Liu regarding plastic adhesives used with antenna assemblies in order to reduce the complexity of manufacturing stacked PCBs (Liu, paragraph 0004).

 	Regarding claim 17 Puzella as best understood does not explicitly disclose the antenna assembly of claim 1, wherein the adhesive of the adhesive coupling has a durometer value in the range of 25 to 100 (Shore A).
	Liu teaches using soft plastic adhesives and resins (e.g., paragraphs 0023-0024).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Puzella in accordance with the teaching of Liu regarding plastic adhesives used with antenna assemblies in order to reduce the complexity of manufacturing stacked PCBs (Liu, paragraph 0004).
 	Examiner Note: The Examiner takes Official Notice that at least some of the adhesives listed in paragraphs 0023-0024 have a durometer value in the range of 25 to 100 (Shore A).

 	Regarding claim 18 Puzella as best understood does not explicitly disclose the antenna assembly of claim 1, wherein the amount of adhesive used in the adhesive coupling is greater at the bottom surface of the antenna assembly than the top surface.
	Liu teaches using adhesive layers (e.g., paragraph 0023-0024) with stacked PCBs (e.g., paragraph 0016-0017).  Liu also teaches varying the changes in size and shape of layers and parts of the PCB stack (paragraph 0049). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have it such that the amount of adhesive used in the adhesive coupling is greater at the bottom surface of the antenna assembly than the top surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Liu also teaches varying the changes in size and shape of layers and parts of the PCB stack (paragraph 0049), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Puzella.

Regarding claim 19 Puzella as best understood discloses an antenna assembly (Fig. 1C, at 12b) comprising: a plurality of layers (e.g., Fig. 1C, at 80; paragraph 0143 – the Examiner notes there are more layers shown at Fig. 1C, at 22, 36, 60, and 70) defining an antenna assembly including a plurality of PCB layers including a PCB assembly layer, a lower patch antenna layer (Fig. 1C, at 15b), and an upper patch antenna layer (Fig. 1C, at 15a), and a plurality of non-PCB layers including a dielectric layer, an antenna spacer (Fig. 1C, at 30), a radome spacer (Fig. 1C, at 26), and a radome (Fig. 1C, at 24a). 
Puzella does not explicitly teach having an adhesive coupling between the each of the plurality of layers.
Puzella teaches using adhesive coupling between layers (paragraph 0168).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Puzella in accordance with the teaching of Puzella regarding using adhesive layers in antenna assemblies in order to improve the mechanical performance for each subassembly (Puzella, paragraph 0168) thus, the fabrication and assembly approach developed produces a robust mechanical design that significantly improves manufacturing yield (Puzella, paragraph 0168).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner has listed additional references on PTO-892 considered relevant to the current Application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845